UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 UNITED STATES OF AMERICA,
                                                               ORDER
             -against-
                                                          19 Cr. 818 (PGG)
 FRANMY LUNA,

                             Defendant.


PAUL G. GARDEPHE, U.S.D.J.:

              Defendant Franmy Luna’s sentencing will take place on October 5, 2021 at

12:00 p.m. in Courtroom 705 of the Thurgood Marshall Courthouse, 40 Foley Square, New

York, New York. Any submissions on behalf of Defendant Luna are due by September 14,

2021. The Government’s submission is due by September 21, 2021.

              The Probation Department is directed to prepare a presentence investigation

report for Defendant Luna.

Dated: New York, New York
       July 15, 2021
                                           SO ORDERED.


                                           _________________________________
                                           Paul G. Gardephe
                                           United States District Judge
